Citation Nr: 1410242	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from August 1966 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming that, in part, denied the appellant's claim of entitlement to service connection for tinnitus.

In February 2012, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran has tinnitus that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The evidence of record includes statements from the Veteran to the effect that he experienced tinnitus while in service which has continued to the present time.  The Board finds the Veteran's statements in this case to be credible/believable.  

The Veteran is service-connected for bilateral hearing loss based on his exposure to acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he has service-connected bilateral sensorineural hearing loss, he has tinnitus, and that he was exposed to acoustic trauma in service.  Plus, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


